Amendments to the Supreme Court Rules for the Government of the Bar of Ohio (Gov.Bar R. I(9), (11), and (17) through (19)) were adopted June 11, 2019, and are effective September 2, 2019. The final version of the amendments is being published in the July 15, 2019 Ohio Official Reports advance sheet.O'Connor, C.J., and Kennedy, French, Fischer, DeWine, Donnelly, and Stewart, JJ., approved by consensus the adoption of the final version of the amendments, subject to dissenting votes by justices on individual components of the amendments.